Exhibit AGREEMENT TO RECONFIRM AND AMEND STOCK PURCHASE AGREEMENT BETWEEN MOPIE (BVI) LIMITED AND LUCKYBULL LIMITED This Agreement to Reconfirm and Amend Stock Purchase Agreement Between Mopie (BVI) Limited and Luckybull Limited (the “Agreement”) is made and entered into this day of , 2008, to be effective as of as of , 2007 (the “Effective Date”), by and between MOPIE (BVI) LIMITED, a British Virgin Islands corporation (hereinafter referred to as the "Company"), LUCKYBULL LIMITED, a British Virgin Islands corporation (hereinafter referred to as "Luckybull"), and TAN KEE CHEN, an individual who has an address of Block 234 #12-438, Yishun Street 21, Singapore 760234, and passport number A13990595 (hereinafter referred to as "Chen"), each individually a “Party” and collectively the “Parties.” W I T N E S S E T H: WHEREAS, the Parties previously entered into a Stock Purchase Agreement on or around , 2007 (attached hereto as Exhibit A, the “Stock Purchase”), pursuant to which the Parties agreed that the Company would purchase 100% of the outstanding shares of Luckybull from Chen in consideration for a Convertible Promissory Note in the amount of $30,000,000, which had the right to convert into 22,500,000 shares of the Company’s common stock in the event such
